Plaintiff, an unlicensed real estate broker, cannot circumvent the licensing requirement of Real Property Law § 442-d by characterizing the loan it allegedly negotiated on defendant’s behalf as a "leasebacked note transaction”. The documentary evidence clearly establishes that a mortgage was the dominant security under the loan allegedly negotiated by plaintiff, and the assignment of rents incidental. Accordingly, the IAS Court properly determined that plaintiff was acting as a real estate broker within the meaning of the statute and had to be licensed as such to maintain this action. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.